Citation Nr: 0935806	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a higher compensable initial rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision by the RO in San Diego, 
California that in pertinent part, granted service connection 
and a noncompensable rating for bilateral hearing loss.  A 
Board hearing was requested and scheduled, but by a statement 
dated in July 2009, the Veteran's representative withdrew his 
hearing request.


FINDINGS OF FACT

The Veteran has no more than Level II hearing loss in the 
right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In a November 2006 letter, the RO provided the Veteran notice 
with respect to his claim for service connection for 
bilateral hearing loss.  In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.

The Veteran was notified that his claim was awarded with an 
effective date of September 18, 2006, the date of his claim, 
and that a 0 percent rating was assigned. He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating, and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  He was provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Additional notice was provided in a March 
2009 letter, and the claim was last readjudicated in April 
2009.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  "Puretone threshold 
average," as used in Table VI, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Average puretone decibel loss is located on Table VI 
along a horizontal axis, and percent of speech discrimination 
is located along a vertical axis.  These axes intersect to 
determine the Roman numeral designation for hearing 
impairment in each ear.  The results are then matched between 
the "better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Diagnostic Code 6100.

The evaluation of hearing impairment applies a rather 
structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

As an initial matter, an exceptional pattern of hearing under 
38 C.F.R. § 4.86 in the context of the Veteran's most recent 
VA examinations has not been shown and that regulation is 
inapplicable.

In connection with his current claim the Veteran was afforded 
VA audiological examinations in December 2006 and October 
2007.  The December 2006 examination reported the following:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
35
50
60
44
LEFT
N/A
35
30
60
55
45

Speech recognition scores were 100 percent for the right ear 
and 100 percent for the left ear.  

These audiologic results produce a numeric designation of "I" 
for each ear.  38 C.F.R. §§ 3.385; 4.85.  When these numeric 
designations are applied to the rating criteria, the result 
is a 0 percent rating.  38 C.F.R. § 4.85.


The October 2007 examination reported the following:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
30
50
60
43
LEFT
N/A
35
35
55
60
46

Speech recognition scores were 88 percent for the right ear 
and 88 percent for the left ear.  

The Veteran reported that without hearings aids the 
television is too loud.  He reported that his left ear is 
worse that the right ear and he only wears the left hearing 
aid because the right ear hearing is "not that bad."  The 
examiner noted that the Veteran did not describe any effects 
on occupational functioning or activities of daily living.  

These audiologic results produce a numeric designation of 
"II" for each ear.  38 C.F.R. §§ 3.385; 4.85.  When these 
numeric designations are applied to the rating criteria, the 
result is a 0 percent rating.  38 C.F.R. § 4.85.  
Accordingly, the Board finds that the currently assigned 
noncompensable evaluation for bilateral hearing loss is 
appropriate.  

The Veteran's service connected bilateral hearing loss has 
not been shown to be manifested by greater than the criteria 
associated with the rating assigned under the designated 
diagnostic code during any portion of the appeal period.  
Accordingly, staged ratings are not in order and the assigned 
rating is appropriate for the entire period of the Veteran's 
appeal.  See Fenderson, supra.

The Veteran contends that his hearing loss impedes his 
ability to communicate with others and negatively affects his 
quality of life.  He has submitted statements from his 
children attesting that he has difficulty hearing and 
communicating with others due to his hearing loss disability, 
which causes him frustration, and as a result of which he 
limits some of his activities.  

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In this case, the VA examiner in October 2007 noted the 
functional impairment caused by the Veteran's hearing loss, 
which included difficulty watching television.  The examiner 
further noted that the Veteran did not describe any effects 
on occupational functioning or activities of daily living.  
The Board finds that such functional impairment, in addition 
to the Veteran's other reports, has been appropriately 
considered but the overall evidence, as previously discussed, 
fails to support assignment of a compensable evaluation here, 
for any portion of the rating period on appeal.  

As to whether the record raises the matter of referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
for the disabilities on appeal reasonably describe the 
Veteran's symptomatology and level of disability.  
Consideration of an extraschedular rating under 38 C.F.R. § 
3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

The Veteran's complaints related to hearing loss are 
considered under the appropriate diagnostic codes.  The 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation for the service-
connected bilateral hearing loss is adequate and referral for 
an extraschedular rating is unnecessary.  Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

A higher compensable rating for service-connected bilateral 
hearing loss is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


